Bloodworth, J.
The record shows that on March 26, 1930, this case came on to be tried in the city court of Bainbridge, and resulted in the directing of a verdict for the plaintiff. The defendant, on March 27, 1930, filed a motion for a new trial, a rule nisi was issued, service acknowledged thereon by opposing counsel, and the hearing of the motion set for May 5, 1930. It also appears from the record that on April 18, 1930, the defendant tendered and had signed and certified a bill of exceptions in the case, and that when the same was reached in this court a motion was made to dismiss the bill of exceptions, “because the same has for consideration the same errors assigned and complained of in the motion for a new trial which is undisposed of.” The motion to dismiss the bill of exceptions must be granted, as a case can not be brought to this court while it is pending in the court below. Gross v. Wilds, 21 Ga. App. 620 (94 S. E. 812) ; Duncan v. Duncan, 145 Ga. 424 (89 S. E. 486) ; Biggs v. Silvey, 140 Ga. 762 (79 S. E. 857).

Writ of error dismissed.


Broyles, G. J., and Luke, J., concur.